Citation Nr: 0403203	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  99-18 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an earlier effective date prior to August 28, 
1995, for the assignment of a 100 percent evaluation for 
schizophrenia.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
RO, which denied a claim for entitlement to an evaluation in 
excess of 30 percent for service-connected schizophrenia.  A 
May 1999 rating decision granted a 100 percent disability 
evaluation for the veteran's schizophrenia, and the veteran 
expressed disagreement with the assignment of an effective 
date of August 18, 1998, for the assignment of a 100 percent 
evaluation for service-connected schizophrenia.  
Subsequently, the RO assigned an effective date of August 28, 
1995, for the assignment of the 100 percent evaluation for 
schizophrenia, and the veteran continued his appeal.  

An August 2002 Board decision denied the claim on appeal, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court), and the Board decision was vacated.  
A June 2003 Court Order, which granted a Joint Motion filed 
on behalf of both the veteran and the Secretary of Veterans 
Affairs, vacated the Board's August 2002 decision and 
remanded the matter to the Board for notice in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  


REMAND

The Court has found the veteran was provided inadequate 
notice of VCAA specifically as it pertains to the allocation 
of the burdens of obtaining evidence necessary to support his 
claim on appeal.  See Order of Court, June 5, 2003.  The 
purpose of this remand is the comply with the Court's June 
2003 Order.  

On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duty to 
assist.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2003), and implementing 
regulations are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  

The veteran must be given more detailed and meaningful notice 
of the duty to assist requirements of the VCAA and its 
implementing regulations, as interpreted by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  A review of the claims 
folder reveals that the veteran was provided no notice of 
VCAA, including the provisions of 38 C.F.R. § 3.159 (2003), 
other than by general reference contained in various 
supplemental statements of the case.  The salient point is 
that veteran was not specifically advised of what information 
and medical or lay evidence, not previously submitted, is 
necessary to substantiate his assertions and claim on 
appeal-entitlement to an effective date prior to August 28, 
1995 for a 100 percent rating for service-connected 
schizophrenia-with notice as to what evidence, if any, the 
veteran is expected to obtain and submit, and what evidence 
VA will retrieve.  Accordingly, due notice of VCAA must be 
provided consistent with Quartuccio and Charles.  

Therefore, for the above reasons, the case is REMANDED for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
codified at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied, as interpreted in Quartuccio 
and Charles.  Such action should, in any 
case, include informing the veteran of 
the evidence needed to support his claim, 
and indicating whether the veteran should 
submit such evidence, or whether VA will 
obtain and associate such evidence with 
the claims file.  

2.  The RO must then review the claims 
file and ensure that any other 
notification and development action 
required by VCAA, is completed.  See 
5102, 5103, 5103A, consistent with all 
governing legal authority.  

3.  Thereafter, the RO should 
readjudicate the claim based on review of 
the entire evidentiary record.  If the 
benefit sought is not granted to the 
veteran's satisfaction he and any 
representative should be provided a 
supplemental statement of the case, with 
an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


